By the Court, Bronson, J.
In actions for torts it is sometimes very proper for the defendants to plead separately, although they appear by the same attorney; and there are some defences which cannot be pleaded to the whole declaration, but only to a single count. Under the act of 1840 there can be no allowance for more than one plea or answer to the same previous pleading. But that does not touch the case of one plea to one count, and another plea to another count. Each of these defendants might charge for two pleas, making six in all.(a) The remaining fifteen were improperly allowed, and must be struck out of the bill. But the plaintiff must pay the costs of opposing the motion, because he improperly asked costs in his notice, and would have taken a rule for costs of course if the defendants had not appeared to oppose it.(b)
Ordered accordingly.

 See The Albany and West Stockbridge Rail-Road Company v. Cady and Cady, (ante, p. 265;) Tenbroeck and wife v. Paige and Finch, (ante, p. 267.)


 The same doctrine is applicable, it seems, to motions to change venue. (See 4 Hill, 70,note.)